Citation Nr: 0839417	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a left leg 
condition.

3.  Entitlement to service connection for a left shoulder 
condition.  

4.  Entitlement to service connection for a skin condition, 
claimed on the chest and back.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to November 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the claims.  An April 
2006 rating decision confirmed the denial of service 
connection for hepatitis C.  

The evidence of record indicates that the veteran requested a 
video-conference hearing before the Board.  See April 2007 VA 
Form 9; May 2007 response to hearing options.  The RO 
informed the veteran that his requested video-conference 
hearing had been scheduled for March 2008.  See November 2007 
letter.  The veteran, however, failed to report for the 
scheduled hearing.  As the record does not indicate the 
veteran has requested that the hearing be rescheduled, the 
Board deems the veteran's request for a hearing to be 
withdrawn.  38 C.F.R. § 20.704 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

As an initial matter, the Board notes that treatment records 
from the Central Arkansas Health Care System, to include the 
Little Rock (John L. McClellan Memorial Veterans Hospital) 
and North Little Rock (Eugene J. Towbin Healthcare Center) 
divisions, have been associated with the claims folder.  The 
earliest record of treatment is dated August 2004.  It 
appears, however, that the veteran received treatment from 
these facilities prior to this date.  See e.g., March 2006 VA 
compensation and pension (C&P) liver, gall bladder and 
pancreas examination report (diagnosed with hepatitis C at 
Little Rock VA Hospital in 2003).  On remand, the RO/AMC 
should obtain any VA treatment records from the Central 
Arkansas Health Care System dated before August 2004.  Recent 
VA treatment records should also be obtained.  

Secondly, the veteran reported receiving Social Security 
Disability Insurance (SSDI) from the Social Security 
Administration (SSA) in May 2005.  There is no indication, 
however, for which disability he is in receipt of these 
benefits.  See Mental health clinic medication management 
note.  The medical and legal documents pertaining to this 
award have not been associated with the claims folder.  The 
possibility that SSA records could contain evidence relevant 
to the claims cannot be foreclosed absent a review of those 
records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002).  The claims, therefore, must be remanded to obtain 
these records.  38 C.F.R. § 3.159(c)(2) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete VA 
treatment records from both divisions of 
the Central Arkansas Health Care System 
dated prior to August 2004.  Recent VA 
treatment records dated after January 
2006 should also be obtained from these 
facilities.  

2.  Request all medical and legal 
documents pertaining to the veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

3.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


